Citation Nr: 1403043	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  12-15 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypothyroidism (claimed as a thyroid condition).


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1969 to June 1971, November 2001 to November 2002, April 2003 to October 2007, February 2008 to October 2008, February 2009 to February 2010, and April 2010 to April 2011.  The Board also notes that between 1971 and 2001, the Veteran appears to have served several periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  

Additionally, there appears to be some discrepancy in the record regarding whether the Veteran's periods of service from 2001 to 2011 were active duty or ACDUTRA periods.  However, the Board notes that the Veteran's submitted Forms-DD 214 all indicate that the dates served for those periods were for Active Duty Service and that he was being "Released from Active Duty" service.  The Board therefore has construed all of those periods of service as active duty service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and May 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied service connection for hypertension and hypothyroidism.  The Veteran timely asked for reconsideration and submitted additional information following the June 2009 rating decision before ultimately submitting a May 2011 notice of disagreement with the May 2011 rating decision, which reconsidered the two above issues.  Following the April 2012 statement of the case, the Veteran timely submitted a June 2012 substantive appeal, VA Form 9.

The issue of service connection for hypothyroidism is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran is presumed sound as to his cardiovascular pressure on enlistment in November 2001.

2.  During service, the Veteran is shown to have elevated blood pressure in January 2002; such elevated blood pressure readings are found to be the initial manifestations of his subsequently-diagnosed hypertensive disorder.

3.  The Veteran's hypertension has been chronic and continuous since the initial onset of symptomatology began during service in January 2002, to include continuous blood pressure medication since that time.


CONCLUSION OF LAW

The criteria establishing service connection for hypertension have been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

However, 38 C.F.R. § 3.303(b) only applies to the list of chronic diseases recognized by VA as being chronic and those chronic diseases are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).

Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

Analysis

Turning to the evidence of record, the Board notes that the Veteran's service treatment records from his period of 1969-1971 service do not demonstrate any diagnosis of, treatment for, or complaints of hypertension or elevated blood pressure.  The Veteran's blood pressure on separation was 132/84.

The Veteran's subsequent treatment records document that in a November 1979 examination, his blood pressure was 132/76; he indicated that he had high blood pressure and was taking hydroclorahydrozide for his blood pressure on his report of medical history at that time.  In a January 1981 examination, the Veteran was shown to have a blood pressure reading of 154/72.  In his January 1981 report of medical history, however, the Veteran reported that he did not have high blood pressure and was taking no medications at that time.  The Veteran had a 140/90 blood pressure reading in a February 1982 examination, though he again reported on his report of medical history that he did not have high blood pressure and that he was not taking any medications.  

Subsequently, the Veteran had the following blood pressure readings: 135/90 in April 1984; 116/74 in October 1986; 128/80 in June 1989; and, 128/78 in July 1993.  All the reports of medical history associated with those examinations demonstrate a denial of high blood pressure and that the Veteran was not taking any medications for blood pressure.

The Veteran entered into a period of active service on November 10, 2001; the Board is unable to locate an enlistment examination report in the record showing the Veteran's blood pressure at that time.  However, in a January 2002 service treatment record, the Veteran was noted as having concerns regarding a cardiac condition.  In that record, it was noted that he had a history of "borderline normal blood pressure in the past."  He had a blood pressure reading of 175/101 during that examination, and was diagnosed with "elevated blood pressure."  He was to be followed-up over the next five days for blood pressure checks.  

Subsequent treatment records, including TRICARE and VA records, document that the Veteran was eventually diagnosed with hypertension and has been continuously treated with lisinopril for his high blood pressure throughout the appeal period.

Based on the foregoing, the Board finds that service connection for hypertension is warranted.  

As an initial matter, while it appears that the Veteran had elevated blood pressure readings in 1979, 1981, 1982 and 1984, the Veteran's blood pressure readings were essentially normal from 1986 to 1993.  The Veteran was only shown to have been on blood pressure medication in 1979.  

While it is unclear whether the Veteran had a history of elevated blood pressure prior to his November 2001 enlistment, the Board cannot find a clear diagnosis of hypertension on an entrance examination at that time.  Nor is there clear and unmistakable evidence that hypertension pre-existed his November 2001 enlistment, particularly given the noted history of "borderline normal blood pressure in the past" in the January 2002 treatment record.  

In light of the lack of notation on an enlistment examination or clear and unmistakable evidence of pre-existence in this case, the Board finds that the Veteran is presumed to have been in sound condition as to his cardiovascular pressure on enlistment into service in November 2001 in this case.  See 38 U.S.C.A. § 1111 (West 2002).

The Veteran is subsequently shown to have developed elevated blood pressure readings during a period of active service, as shown in the January 2002 treatment record.  Such elevated readings continued and the Veteran was eventually diagnosed with hypertension, for which he has been continuously treated with blood pressure medication since.  The Board finds that these initial elevated blood pressure readings in January 2002 are the initial manifestations of the Veteran's hypertension.  The Veteran's hypertensive symptomatology has been chronic and continuous since the onset of these initial manifestations in January 2002.  

Accordingly, the Board finds that the evidence of record, when viewed in the light most favorable to the Veteran, demonstrates that his hypertension began during his period of service and has been chronic and continuous since that time.  Therefore, service connection for hypertension is warranted on the evidence of record at this time.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1331.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for hypertension is granted.


REMAND

The Board notes that the Veteran has been shown to be diagnosed with hypothyroidism throughout the record.  Several treatment records, including a January 2002 service treatment record and a report of medical history completed on enlistment (but dated 4 days after enlistment) in November 2001, demonstrate that prior to his entrance into active duty service in November 2001 the Veteran had been diagnosed with hypothyroidism and was taking medication for that condition at that time.  It appears that the Veteran may have been diagnosed with that condition as early as 2000, or as late as September 2001.  

The Veteran has averred that he should be service connected for his hypothyroidism.  The Veteran contends that he was on ACDUTRA from August 26, 2001 to October 5, 2001.  The Board finds that the case needs to be remanded in order to verify whether the Veteran was on ACDUTRA from August 26, 2001 to October 5, 2001, such that a diagnosis in September 2001 would have been a diagnosis of a disease during a period of ACDUTRA (which would be subject to service connection).

Additionally, the Veteran underwent a VA examination of his hypothyroidism in January 2009, though no medical opinion was rendered at that time.  Accordingly, the Board finds that a remand is necessary in order to obtain a medical opinion in this case.  See Barr, 21 Vet. App. at 311; see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Finally, the Board notes that the date of the Veteran's actual diagnosis of hypothyroidism is unclear in this case.  On remand, the Veteran should be asked to indicate the exact date on which he was diagnosed with hypothyroidism, and which doctor made the initial diagnosis.  

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(b) (2013); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, this issue is REMANDED for the following actions:

1.  Verify whether the Veteran was serving on ACDUTRA from August 26, 2001 to October 5, 2001, or at any period of time in September 2001.

2.  Obtain any relevant VA treatment records from the Kansas City or Leavenworth VA Medical Centers, or any other VA medical facility that may have treated the Veteran, since January 2009 and associate those documents with the claims file.

3.  Ask the Veteran to identify any private treatment that he may have had for his hypothyroidism, which is not already of record, particularly any records which demonstrate his initial diagnosis of hypothyroidism.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  Thereafter, schedule the Veteran for a VA examination in order to determine the nature and etiology of any thyroid disorder.  The claims folder must be made available to the examiner in conjunction with the examination.  After review of the claims file and examination of the Veteran, the examiner should identify each thyroid disability found to be present, including hypothyroidism.  

For each identified thyroid disorder found, to include hypothyroidism, the examiner should opine as to whether such disorder at least as likely as not (50 percent or greater probability) began in or is otherwise related to the Veteran's 1969-1971 military service, to include any herbicide exposure during his service in the Republic of Vietnam.  

With regards to the Veteran's specific contentions that he was diagnosed while on ACDUTRA in 2001, the examiner should attempt to indicate an exact date of diagnosis for the Veteran's hypothyroidism and which doctor provided the initial diagnosis of that disorder.  

The examiner should then opine as follows:

(a) The examiner should opine whether the Veteran's hypothyroidism clearly and unmistakably (i.e., undebatably) pre-existed his November 10, 2001 enlistment date.  In so discussing, if pre-existence is found, the examiner should specifically indicate which pieces of evidence demonstrate such a finding to a clear and unmistakable degree.

(b) If pre-existence if found, then the examiner should opine whether the Veteran's hypothyroidism was clearly and unmistakably not aggravated (e.g., permanently worsened beyond the normal progression of that disease) by his subsequent periods of service from 2001 to 2011.  Again, if such is found to be not aggravated, the examiner should specifically indicate which pieces of evidence demonstrate such a finding to a clear and unmistakable degree.

If the examiner does not find clear and unmistakable evidence that the hypothyroidism both (a) pre-existed the November 2001 enlistment, and (b) was not aggravated by any subsequent period of service from 2001 to 2011, then the examiner is instructed to find as conclusive fact that the Veteran was sound on entrance into service on November 10, 2001 with regards to his thyroid condition.

(c) If the examiner cannot answer both (a) and (b) above to a degree of certainty that is clear and unmistakable, the examiner should then opine whether the Veteran's hypothyroidism more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise due to service, to particularly demonstrate hypothyroidism treatment on November 14, 2001.

All opinions must be accompanied by a rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a medical explanation as to why this is so must be provided.

5.  Finally, following any additional indicated development, review the claims file and readjudicate the Veteran's claim of service connection for hypothyroidism.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative a supplemental statement of the case and give them the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


